PER CURIAM.
This' was an order to show cause why a writ of certiorari should not issue, directed to the state auditor and requiring him to transmit to this court certified copies of the records of his office, and of all reports theretofore made to him, and of all other papers relating to the claim ■of the petitioner for a bounty upon sugar manufactured by it, which "bounty, it is asserted, is due from the state under the provisions of Laws 1895, c. 205, as amended by Laws 1899, c. 307.
The return made by the auditor, when fairly construed, is that he refused to allow and audit the claim made by the petitioner.solely upon the ground that the act of 1893, as amended in 1899, is obnoxious to the provisions of the state constitution, and therefore invalid and of no force or effect.
We are of the opinion that, under the circumstances appearing from the petition and the return thereto, the writ should issue as prayed for; but we will defer stating our reasons for s.o holding until the ■questions arising when the auditor makes return in obedience to the writ, are. before us for determination.
Let the writ issue as prayed for.